Citation Nr: 0713860	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  04-12 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to July 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine which denied the benefit sought on appeal.  




FINDING OF FACT

A cardiovascular disorder is not shown by competent medical 
evidence to have a nexus to service.


CONCLUSION OF LAW

A cardiovascular disorder was not incurred or aggravated in-
service, and it may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in February 2003 and 
April 2006 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a).  In an April 2006 letter, the RO provided 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the claimed 
disability.  The claim was thereafter readjudicated in the 
October 2006 and January 2007 supplemental statements of the 
case.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no known and available pertinent 
evidence which is not currently part of the claims file.  
Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claims. 

Background

Service medical records show the veteran was treated for 
chest pains in August 1986.  At that time an examiner noted 
that the veteran's medical history was compatible with 
possible arteriosclerosis, coronary artery disease, and 
ischemia.  An August 1986 graded exercise tolerance test 
revealed normal findings, and a July 1986 chest x-ray showed 
no cardiac enlargement.

At a February 1992 VA examination, the examiner noted the 
heart was regular with no murmurs.  There was no peripheral 
edema or cyanosis.  His pulse and blood pressure were within 
normal limits.

VA treatment records dated February 2000 to March 2001 showed 
no chest pain reported.  S1, S2 heart sounds were normal 
without murmur.  An April 2000 radiology report noted the 
cardiovascular silhouette was unremarkable.

VA treatment records show the veteran complained of dyspnea 
in May 2002 and an evaluation of probable cardiovascular 
condition was made.  The veteran underwent a Thallium stress 
test in August 2002 which revealed moderate sized area of 
mild to moderate ischemia within the septum and apical septal 
wall in the left ventricle; small inferior wall fixed defect 
compatible with infarct; and mild stress induced cavity 
dilatation.  An echocardiogram showed left ventricular 
hypertrophy.  

An examination report dated November 2002 by Mohammad H. 
Chaudhry, M.D., indicated that after reviewing the records he 
was convinced the veteran sustained an acute inferior 
myocardial infarction in May 2002, which was complicated by a 
transient syncope after severe chest pain precipitated by 
exertion.  Subsequently, he had an echocardiogram and 
exercise Thallium study in August 2002 at the VA Medical 
Center.  The examiner recommended the veteran proceed with 
cardiac catheterization and coronary angiography to evaluate 
any potential for intervention and he should immediately 
start on aspirin, Altace, and Lipitor daily.  The examiner 
indicated the veteran was known to have emphysema since 1985; 
otherwise, his past history was negative for documented heart 
disease or diabetes.  He was known to have had mildly 
elevated blood pressure.  

In December 2002, the veteran filed a claim of entitlement to 
service connection for a cardiovascular disease.  
 
At his January 2003 VA outpatient treatment the veteran 
reported having a heart attack since his last visit.  
 
The veteran was seen for a VA examination in March 2003.  He 
reported a history of breathing problems since the age of 20 
which he blamed on his history of inservice cigarette 
smoking.  A history of cardiac ischemia was also noted.  
Following a physical examination the veteran was diagnosed 
with bullous emphysema disease, and coronary artery disease 
secondary to arteriosclerotic cardiovascular disease.  
Cigarette smoking was noted to be a contributing factor.

A statement from an Army Master Sergeant who knew the veteran 
in service indicated that he administered a physical training 
test to the veteran in 1986 and the veteran experienced 
shortness of breath and chest pressure.  After failing the 
test, the veteran went to the emergency room and he was 
administrated a stress test and an electrocardiogram.  The 
veteran was told by the doctor to stop smoking.  The veteran 
was cleared to take the physical training test again which he 
passed.

VA treatment records dated in August 2006 show mild to 
moderate left ventricular global hypokinesis with an ejection 
fraction of 34 percent.  

At a September 2006 VA examination, the veteran reported that 
as far as he knew he did not have any heart problem until 
2002.  Until 2002 he indicated his main problem was emphysema 
and breathing troubles.  He indicated that in 2002 he was 
working and felt some chest pain.  The next day he went to 
the doctor and went to the emergency room and an 
electrocardiogram was performed, but before any other tests 
could be performed, the veteran signed out against medical 
advice.  After a few days, he did go back to his primary care 
physician and they did the tests.  He was placed on Enalapril 
and Zocor for his high blood pressure and high cholesterol.

It was noted that recently, the veteran had his 
echocardiogram repeated because the initial echocardiogram 
showed some problem with the ejection fraction.  The recent 
echocardiogram was done in August 2006.  The echocardiogram 
showed ejection fraction was at 34 percent.

The examiner noted that as far as the veteran's heart problem 
was concerned during service, there was no documented 
evidence of a heart condition diagnosed or treated.  In 1986, 
the veteran did go to the emergency room for shortness of 
breath and some chest pain.  At the time an electrocardiogram 
was done and was reported as normal.  His problem was only 
his breathing trouble, and he did give a history of smoking 
at that time.  The examiner noted the medical records or 
claims file do not document any heart condition in 1986.

The examiner noted that it was 100 percent likely that the 
veteran did have some kind of cardiovascular disorder and 
that documentation was by his echocardiogram and stress test 
done.  After going through is claims file and the single 
report of chest pain which was due to his pulmonary problem, 
the examiner noted, there was no documented evidence of any 
kind of a heart condition during his active service from 1977 
to 1987.  The only problem noted by the examiner started in 
2002 and it was not likely that his current cardiovascular 
condition began or increased in severity during the veteran's 
time of active duty.  The examiner further noted that it was 
not likely that this disease was disabling within the first 
year following the veteran's separation from active duty in 
1987.  The reason for this answer was because the veteran was 
separated in 1987, but there was no documentation of any kind 
of heart condition until 2002 as far as old medical history 
and documentation.  

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). 

Certain chronic disabilities such as cardiovascular disease, 
to include hypertension, may be presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 
 

In light of the fact that this claim was presented after June 
1998, and in light of the provisions of 38 U.S.C.A. § 1103 
(West 2002), which bar entitlement to service connection on 
the theory that a disease is attributable to in-service use 
of tobacco products, see also 38 C.F.R. § 3.300 (2006), the 
Board will not .consider any theory of entitlement to service 
connection that is based on theory of entitlement to benefits 
based on inservice smoking.

Analysis

After reviewing the overall evidence, the preponderance of 
the evidence is found to be against entitlement to service 
connection for a cardiovascular disorder.  Service medical 
records show that the veteran complained of chest pains; 
however, an August 1986 graded exercise tolerance test 
revealed normal findings and a July 1986 chest x-ray showed 
no cardiac enlargement.  Cardiovascular disease was not 
diagnosed in service.

It was not until 2002, i.e., about 15 years postservice that 
the veteran was diagnosed with a cardiovascular disorder.  
Prior to that, there was no medical evidence of 
cardiovascular disease.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The September 2006 VA examiner indicated that after 
evaluating all of the medical records, it was not likely that 
the veteran's cardiovascular disorder was a result of disease 
or injury in service.  In his opinion, there was no 
relationship of his current cardiovascular diagnosis to the 
inservice episode of chest pain.

The preponderance of the evidence is against the veteran's 
assertion that his current cardiovascular disease is a result 
from any in-service disease or injury.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  Therefore, his claim for service 
connection for a cardiovascular disorder must be denied.


ORDER

Entitlement to service connection for a cardiovascular 
disorder is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


